DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of 14/984,917 12/30/2015 PAT 11138585

	14/984,917 has PRO 62/131,462 03/11/2015



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11,138,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are the broadened version of the parent claims, and the parent claims teach every limitation in the present claims.


Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards providing enhanced merchant experience (such as loyalty program, coupon, etc.) in mobile transactions.  Providing loyalty program/coupon/discount in mobile transaction is a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards providing enhanced merchant experience (such as loyalty program, coupon, etc.) in mobile transactions.  The concept comprises determining a mobile device is initiating a transaction, communicating an application request and a merchant identifier to the mobile device, determining an availability of a mobile payment application for completing the transaction, determining whether to provide an enhanced merchant experience, and displaying the enhanced merchant experience and facilitating processing of the transaction.  Providing loyalty program/coupon/discount in mobile transaction is a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a server) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
The present independent claim 1 recites a server as additional elements.  Independent claim 9 and 16 further recite the server device comprising a non-transitory memory and a processor.  The additional elements are claimed to perform basic computer functions, such as determining whether a transaction has been initiated, transmitting data (i.e. application request and merchant identifier), determining availability of mobile payment application, determining whether to provide enhanced merchant experience, displaying the enhanced merchant experience, and facilitating processing of the transaction.  Dependent claims 2-8, 10-15, and 17-20 do not recite additional element.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims recite a server device comprising a non-transitory memory and a processor as additional elements.  The additional elements are claimed to perform basic computer functions, such as determining whether a transaction has been initiated, transmitting data (i.e. application request and merchant identifier), determining availability of mobile payment application, determining whether to provide enhanced merchant experience, displaying the enhanced merchant experience, and facilitating processing of the transaction.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.


Claim Rejection – 35 U.S.C. 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and White (Pub. No.: US 2008/0133351).
 	As per claim 1, 9, and 16, Granbery teaches a method, comprising: 

 	determining, at a server, that a mobile device of a user is initiating a transaction between the mobile device and a device associated with a merchant (see paragraph 0018-0019, 0021, 0026, and 0031, prior art teaches processing a mobile transaction between a merchant POS/terminal and a user’s mobile device via NFC, which is a short range wireless communication protocol; see paragraph 0021, 0030, and 0065, prior art teaches detecting the initiation of mobile transaction; also see paragraph 0041 for requesting the mobile device to use an application for the mobile transaction; also see paragraph 0008, 0022, 0030, 0040, and 0070 for communicating via P2P connection); 

 	responsive to determination of the mobile device initiating the transaction, communicating an application request to the mobile device, the application request for using a first mobile payment application (see paragraph 0018-0019, 0021, 0026, and 0031, prior art teaches processing a mobile transaction between a merchant POS/terminal and a user’s mobile device via NFC, which is a short range wireless communication protocol; see paragraph 0021, 0030, and 0065, prior art teaches detecting the initiation of mobile transaction; also see paragraph 0041 for requesting the mobile device to use an application for the mobile transaction; also see paragraph 0008, 0022, 0030, 0040, and 0070 for communicating via P2P connection); 

 	determining an availability of the first mobile payment application at the mobile device based on communication with the mobile device requesting identification of an application on the mobile device having certain characteristics (see paragraph 0041 and 0044, if the application is available it will be activated and perform subsequent functions; see paragraph 0021, 0027, 0048, 0049, and 0061-0062 for using the mobile payment application to complete the transaction).

	Examiner notes however, Granbery does not teach receiving a merchant identifier where the merchant identifier indicating the merchant.
	Mathew teaches receiving a merchant identifier where the merchant identifier indicating the merchant (see paragraph 0024).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew to include receiving a merchant identifier where the merchant identifier indicating the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving merchant identifier) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. obtain information necessary for performing mobile transaction).
	Examiner further notes, the combination of Granbery and Mathew does not explicit teach determining whether to provide an enhanced merchant experience to the mobile device, the enhanced merchant experience for providing additional experience related to the transaction and to the merchant; and responsive to determining to provide the enhanced merchant experience, communicating with the mobile device to provide the enhanced merchant experience and to facilitate processing of the transaction with the device associated with the merchant.  Examiner points out that the claim language does not define what “enhanced merchant experience” is.  As such, the claim language can read on a broad range of prior arts.

	White teaches determining whether to provide an enhanced merchant experience to the mobile device, the enhanced merchant experience for providing additional experience related to the transaction and to the merchant; and responsive to determining to provide the enhanced merchant experience, communicating with the mobile device to provide the enhanced merchant experience and to facilitate processing of the transaction with the device associated with the merchant (see paragraph 0025, prior art teaches special offers such as rebates that realized subsequent to the date or time of purchases is displayed to the user; also see Fig. 6, which shows some of the reward messages, including “Congratulation!  You’ve earned a reward in the amount of [amt] on this purchase.  You should receive it on your next statement”; paragraph 0049-0050 further teaches the reward message is transmitted and displayed to the customer at the POS terminal; furthermore, paragraph 0096 teaches displaying coupon/reward message after completion of a transaction, for example, “you earned a free coffee at our coffee bar!  Take this receipt to the coffee bar today to receive your treat”; Examiner interprets coupon, promotion, and loyalty program as enhanced merchant experience).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Granbery and Mathew with teaching from White to include provide an enhanced merchant experience to the mobile device, the enhanced merchant experience for providing additional experience related to the transaction and to the merchant; and responsive to determining to provide the enhanced merchant experience, communicating with the mobile device to provide the enhanced merchant experience and to facilitate processing of the transaction with the device associated with the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing well known enhanced merchant experience, such as providing coupon, promotion, and loyalty program, upon completion of the transaction) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. incentivize customers to keep coming back).
 	As per claim 2, 10, and 17, Granbery does not teach in response to a completion of the processing of the mobile transaction, causing the mobile device to open a merchant application that is running on the mobile device, the merchant application being different from the application.

	White teaches in response to a completion of the processing of the mobile transaction, causing the mobile device to open a merchant application that is running on the mobile device, the merchant application being different from the application (see paragraph 0025, prior art teaches special offers such as rebates that realized subsequent to the date or time of purchases is displayed to the user; also see Fig. 6, which shows some of the reward messages, including “Congratulation!  You’ve earned a reward in the amount of [amt] on this purchase.  You should receive it on your next statement”; paragraph 0049-0050 further teaches the reward message is transmitted and displayed to the customer at the POS terminal; furthermore, paragraph 0096 teaches displaying coupon/reward message after completion of a transaction, for example, “you earned a free coffee at our coffee bar!  Take this receipt to the coffee bar today to receive your treat”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify thmbination of Granbery and Mathew with teaching from White to include in response to a completion of the processing of the mobile transaction, causing the mobile device to open a merchant application that is running on the mobile device, the merchant application being different from the application.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing well known enhanced merchant experience, such as providing coupon, promotion, and loyalty program, upon completion of the transaction) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. incentivize customers to keep coming back).
 	As per claim 4 and 12, Granbery does not teach wherein said providing the merchant identifier to the mobile device comprises providing the merchant identifier to the device associated with the merchant to provide the merchant identifier to the mobile device upon the mobile device initiating the transaction.
 	Mathew teaches wherein said providing the merchant identifier to the mobile device comprises providing the merchant identifier to the device associated with the merchant to provide the merchant identifier to the mobile device upon the mobile device initiating the transaction (see paragraph 0024).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew to include wherein said providing the merchant identifier to the mobile device comprises providing the merchant identifier to the device associated with the merchant to provide the merchant identifier to the mobile device upon the mobile device initiating the transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving merchant identifier) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. obtain information necessary for performing mobile transaction).
 	As per claim 6, 14, and 19, Granbery does not teach wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises: accessing a registration from the merchant of a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and causing the application to present the merchant experience for display to the user.

	Mathew teaches wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises: accessing a registration from the merchant of a merchant experience (see paragraph 0078).

	White teaches a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and causing the application to present the merchant experience for display to the user (see paragraph 0025, prior art teaches special offers such as rebates that realized subsequent to the date or time of purchases is displayed to the user; also see Fig. 6, which shows some of the reward messages, including “Congratulation!  You’ve earned a reward in the amount of [amt] on this purchase.  You should receive it on your next statement”; paragraph 0049-0050 further teaches the reward message is transmitted and displayed to the customer at the POS terminal; furthermore, paragraph 0096 teaches displaying coupon/reward message after completion of a transaction, for example, “you earned a free coffee at our coffee bar!  Take this receipt to the coffee bar today to receive your treat”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew and White to include in wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises: accessing a registration from the merchant of a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program; and causing the application to present the merchant experience for display to the user.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing well known merchant experience, such as providing coupon, promotion, and loyalty program, upon completion of the transaction) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. incentivize customers to keep coming back).
 	As per claim 7 and 15, Granbery does not teach wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises determining whether the user of the mobile device has registered with the merchant for the enhanced merchant experience.
Mathew teaches wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises determining whether the user of the mobile device has registered with the merchant for the enhanced merchant experience (see paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew to include wherein said determining whether to provide the enhanced merchant experience to the mobile device comprises determining whether the user of the mobile device has registered with the merchant for the enhanced merchant experience.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving merchant registration) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. register the merchant into the system).
 	As per claim 8, Granbery does not teach wherein said determining whether to provide an enhanced merchant experience to the mobile device comprises determining whether to provide the enhanced merchant experience during processing of the transaction or after the transaction is completed.

	White teaches wherein said determining whether to provide an enhanced merchant experience to the mobile device comprises determining whether to provide the enhanced merchant experience during processing of the transaction or after the transaction is completed (see paragraph 0025, prior art teaches special offers such as rebates that realized subsequent to the date or time of purchases is displayed to the user; also see Fig. 6, which shows some of the reward messages, including “Congratulation!  You’ve earned a reward in the amount of [amt] on this purchase.  You should receive it on your next statement”; paragraph 0049-0050 further teaches the reward message is transmitted and displayed to the customer at the POS terminal; furthermore, paragraph 0096 teaches displaying coupon/reward message after completion of a transaction, for example, “you earned a free coffee at our coffee bar!  Take this receipt to the coffee bar today to receive your treat”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from White to include wherein said determining whether to provide an enhanced merchant experience to the mobile device comprises determining whether to provide the enhanced merchant experience during processing of the transaction or after the transaction is completed.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing well known merchant experience, such as providing coupon, promotion, and loyalty program, upon completion of the transaction) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. incentivize customers to keep coming back).


Claim 3, 5, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and White (Pub. No.: US 2008/0133351), and further in view of Makhotin et al. (Pub. No.: US 2015/0127529).
	As per claim 3, 11, and 18, Granbery does not teach wherein said communication with the mobile device requesting identification of an application on the mobile device having certain characteristics comprises determining the certain characteristics for completion of the transaction.

	Makhotin teaches communication with the mobile device requesting identification of an application on the mobile device having certain characteristics comprises determining the certain characteristics for completion of the transaction (see paragraph 0122, merchant identifier is used to determine an available payment application from a list of applications for performing the mobile transaction).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Makhotin to include communication with the mobile device requesting identification of an application on the mobile device having certain characteristics comprises determining the certain characteristics for completion of the transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. using merchant identifier to select a payment application) to a known system (i.e. mobile transaction system) ready to provide predictable result (i.e. save time from having user to select a payment application).

	As per claim 5, 13, and 20, Granbery teaches determining the availability of the first mobile payment application at the mobile device comprises communicating with the mobile device with requests for identification of any application on the mobile device having certain characteristics (see paragraph 0041 and 0044, if the application is available it will be activated and perform subsequent functions).

	Makhotin also teaches determining the availability of the first mobile payment application at the mobile device comprises communicating with the mobile device with requests for identification of any application on the mobile device having certain characteristics (see paragraph 0122, merchant identifier is used to determine an available payment application from a list of applications for performing the mobile transaction).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Makhotin to include determining the availability of the first mobile payment application at the mobile device comprises communicating with the mobile device with requests for identification of any application on the mobile device having certain characteristics.  The modification would have been obvious, because it is merely applying a known technique (i.e. using merchant identifier to select a payment application) to a known system (i.e. mobile transaction system) ready to provide predictable result (i.e. save time from having user to select a payment application).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2022